Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment Entry
Applicant’s response to the Office Action mailed 8/6/20 is acknowledged (paper filed 12/7/20). In the amendment filed therein claims 29 and 38 were modified. While claims 1-28 and 30 have been cancelled. 
2.	Claims 36 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/19 and 9/11/19.
3.	Currently claims 29, 31-35, 37-38, and 40-44 are under consideration.
4.	Rejections and/or objections of record not reiterated herein have been withdrawn. 
Information Disclosure Statement
5.  	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered. See references on pages 60-61. 
S NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

I.	Claims 29, 32, 33, 34, 35, 40, 41, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., (Cancer Research. 2012, vol.72, no.17, pages 4574-4586) in view of Lee et al., (Cancer Research. 2011, vol.71, supp.18, Abstract A55) and further in view of Kuopio et al. (Cancer Research 58, 432-436. February 1998).
Lee et al. (Cancer Research) identify genes involved in the progression of ductal carcinoma in situ (DCIS) to invasive breast cancer using a mammary intraductal DCIS xenograft model (Abstract). Expression profiling of clinical samples of DCIS and invasive breast cancer was carried out to identify differentially expressed genes. 

Furthermore, Lee et al. discloses that the human DCIS cells grow as authentic DCIS in the xenograft model (page 4581 first column first paragraph), with the human DCIS cell line replacing the mouse myoepithelium and making their own (page 4584 second column third paragraph;supplemental figure S4). Lee et al. concludes that CSTA/Stefin A normally suppresses progression from DCIS to invasive breast cancer (page 4582 first column second paragraph; page 4584 second column third paragraph) and that loss of CSTA expression is important in the progression of DCIS (page 4585 first column first paragraph).
Lee et al. (Cancer Research) are silent with respect to pre-invasive breast neoplasia.
However, Lee et al. (Abstract A55) specifically identifies CSTA (Stefin A) as a prognostic marker for progression from pre-invasive (DCIS) to an invasive form (IBC) with depleted CSTA (Stefin A) expression resulting in elevated invasiveness (Whole document especially ‘Results’ and ‘Conclusions’).

KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).
	One skilled in the art would have been motivated to evaluate the progression from a localized ductual carcinoma in situ (DCIS)/pre-invasive breast neoplasia into an invasive breast cancer (IBC) because this is a major and life threaten alteration that can be utilized to predict cancer progression along with therapeutic effectiveness. See Lee et al. (Abstract A55).
 	Lee et al., (Cancer Research. 2012, vol.72, no.17, pages 4574-4586) in view of Lee et al., (Cancer Research. 2011, vol.71, supp.18, Abstract A55) differ from the instant invention in not specifically teaching providing a therapy to the mammal identified as having a need for therapy.
However, Kuopio et al. (Cancer Research 58, 432-436. February 1998) disclose that Stefin A is also known as Cystatin A. See section 000781 for example. Kuopio et al. teach methods measuring Cystatin A in breast cancer patients that were treated during the years 1988-1991. 

Premenopausal patients received chemotherapy. See page 432- Materials and Methods. The inverse correlation between Cystatin A and malignant progression was acknowledged. See abstract lines 1 -3. In the reference, Kuopio et al. evaluated 440 cases/patients and found positive staining for Cystatin A in 52 of 440 (only in 12%) cases. See page 433, 2nd column - Results. 
The reference also discloses that immunoassay and Northern blot analysis have found differences in Cystatin A protein and mRNA content in cancerous breast tissue homogenates. Patients with a 3-fold decrease in Cystatin A has a worse prognosis than patients with a less -pronounced reduction. Therefore it was suggested that the down regulation of Cystatin A could be utilized in breast cancer prognosis. See page 435, 1st column, 3rd paragraph.	
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to provide therapy as disclosed by Kuopio et al. to the mammals identified with decreased Stefin A levels as demonstrated by Lee et al. and Lee et al (A55) because Kuopio et al. taught that the down regulation of Cystatin A could be utilized in breast cancer prognosis. See page 435, 1st column, 3rd paragraph.	
One skilled in the art would have been motivated to provide therapeutic treatments in order to increase a patient’s chance for survival.



II.	Claims 31 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., (Cancer Research. 2012, vol.72, no.17, pages 4574-4586) in view of Lee et al., (Cancer Research. 2011, vol.71, supp.18, Abstract A55) and Kuopio et al. (Cancer Research 58, 432-436. February 1998) and further in view of Lah et al., (Human Pathology. 2000, vol.31, no.2, pages 149-160) and Zajc et al., (Cancer Letters. 2002, vol.187, pages 185-190).
Please see Lee et al., (Cancer Research. 2012, vol.72, no.17, pages 4574-4586) in view of Lee et al., (Cancer Research. 2011, vol.71, supp.18, Abstract A55) and further in view of Kuopio et al. (Cancer Research 58, 432-436. February 1998) as set forth above.
Lee et al. (Cancer Research. 2012, vol.72, no.17, pages 4574-4586) in view of Lee et al., (Cancer Research. 2011, vol.71, supp.18, Abstract A55) and further in view of Kuopio et al. (Cancer Research 58, 432-436. February 1998) differ from the instant invention in not specifically teaching the measurement of Stefin A levels in myoepithelial cells by cathepsin protease activity.
However, Lah et al. disclose the immunohistochemical localisation of Cathepsins in breast tumor cells (Abstract). Lah et al. also disclose that Cathepsin B is expressed in the myoepithelium surrounding the tumor cells (Abstract; Figure 3B; page 152 second column first paragraph and Table 2, page 155 first column first paragraph). Lah et al. discloses that patients with positive Cathepsin B staining ir myoepithelium survived longer and therefore that positive Cathepsin B staining related to good prognosis (page 154; page 155 second column). 

Lah et al. suggests that Cathepsin B activation in myoepithelial cells may play e role in degradation of basement membranes and therefore implies that activated myoepithelial Cathepsin B may contribute to progression to an invasive phenotype (paragraph bridging pages 157 and 158).
While Zajc et al. disclose that tumor cell invasion is associated with proteolytic activity of Cathepsins B and L; that activity of the Cathepsins are regulated by their endogenous inhibitors Stefins A and B; and that expression of Stefin A is decreased in breast tumor tissue. Zajc et al. also examine intracellular Stefin A expression in breast cancer cell lines of varying invasiveness. The researchers concludes that Stefin A expression is inversely associated with invasiveness and that the imbalance between Cathepsin L and Stefins correlated with the development of a malignant phenotype (Abstract; page 185; page 187 first column second paragraph; Fig 3B; page 189 concluding paragraph).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to measure Stefin A levels in myoepithelial cells by cathepsin protease activity because Lah et al. discloses that myoepithelial cells express Cathepsin B and Zajc et al. disclose that tumor cell invasion is associated with proteolytic activity of Cathepsins B and L; that activity of the Cathepsins are regulated by their endogenous inhibitors Stefins A and B; and that expression of Stefin A is decreased in breast tumor tissue. 


One skilled in the art would have been motivated to measure cathespin protease activity in Stefin A levels because the activity of Cathepsins are regulated by their endogenous inhibitors Stefins A and B; and that expression of Stefin A is decreased in breast tumor tissue. 
Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive. 
Applicant notes that the rationale to support a conclusion of obviousness is that the claimed elements were found in the prior art and one skilled in the art could have combined the elements. In response to applicant's argument Examiner contends, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant also argues that the focus of the disclosure of Lee et al. 2012/2011 is also related to a completely different association (discriminate early pre-invasive cancers (e.g. DCIS) that are likely to progress to invasive disease).  This argument was not found persuasive because Lee et al. (2012) disclose that stromal expression of Stefin A (CSTA) is usually decreased in clinical samples of invasive breast cancer compared with DCIS (both epithelial and stromal) (Abstract; page 4579, Table 1; page 4581 first column second paragraph); and that suppression of Stefin A promoted progression to invasive breast cancer (Abstract; page 4581 second column first paragraph; Figures 3-5; supplemental figure S3(B)). 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., discriminate early pre-invasive cancers (DCIS) that are likely to progress to invasive disease) are not recited in the rejected claim(s).  The claims merely require the measurement of Stefin A and the need for therapy. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant contends that Kuopio et al. teaches away from the present claims, which define a patient as not requiring therapy where there is no change or an increase in the level of stefin A expression relative to a control level. This argument was carefully considered but not found persuasive because Kuopio et al. disclose focal cystatin A positivity was seen in myoepithelial cells of benign ducts (controls). See abstract, figure 1A, figure 1C, and page 434, 1st column. Kuopio et al. as well as the instant claims demonstrate that cystatin A is found in the control sample (benign and malignant samples-neoplasia) and the measurement of the change in stefin A from the neoplasia can be employed to establish the need for therapy. In contrast the comparison is not made with respect to cystatin A negative patients as seen in table 4. 
nd column.  Although Kuopio et al. did not see a direct relationship between the down regulation of cystatin A, the reference showed a biologically significant role for cystain A in breast cancer. See conclusion – page 435. Therefore Kuopio et al. do not teach away from the instantly claimed invention. 

7.	For reasons aforementioned, no claims are allowed.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










Lisa V. Cook
Patent Examiner
Art Unit 1642 
571-272-0816
2/13/21

/LISA V COOK/Primary Examiner, Art Unit 1642